Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on October 5, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Office to search and examine all of the claims together.  This is found persuasive, and therefore, all of pending claims 1-20 will be examined in this Office action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1, the phrase “adapted for feeding” is indefinite since the recitation that an element is “adapted for” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. On lines 10-12 of claim 1, the phrase “determines an initial temperature of the liquid sample injected into the measurement chamber based on flow data from the fluid handling system and sample heating data from the sample heater device” is indefinite since it is not clear what constitutes being “flow data” and “sample heating data”. These phrases are generic, and without knowing what specific types of information or measurements to use as the “flow data” and the “sample heating data”, one of ordinary skill in the art would not know how the processor determines the initial temperature of the liquid sample. Not all types of generic “flow data” and “sample heating data” would allow the initial temperature of the liquid sample to be determined. In addition, this phrase is indefinite since it is not clear how the “flow data” and the “sample heating data” are used to determine an initial temperature of the liquid sample. Are values or measurements related to the “flow data” and “sample heating data” input into some type of formula, and then the initial temperature is calculated by solving the formula? Or are the values or measurements related to the “flow data” and “sample heating data” compared to some type of pre-established calibration curve in order to determine an initial temperature of the liquid sample? Claim 1 is also indefinite since the preamble of claim 1 recites “An apparatus for the analysis of biological liquid samples”, but none of the recited components of the apparatus serve to perform an analysis of a liquid biological sample. Does the measurement chamber contain one or more sensors for measuring a parameter or substance present within a liquid biological sample? 
On line 2 of claim 2, the phrase “the fluid flow data” should be changed to –the flow data” so as to use the same terminology as recited in claim 1. On line 2 of claim 2, the phrase “the flow rate” lacks antecedent basis. On line 4 of claim 2, the phrase “the heating power” lacks antecedent basis. 
On line 4 of claim 4, the phrase “the walls” lacks antecedent basis. 
On line 3 of claim 5, the phrase “the range” lacks antecedent basis. 
Claim 8 is indefinite since it is not clear where the at least one analyte sensor is in contact with the liquid sample in the apparatus. Is the at least one analyte sensor in contact with the liquid sample while the liquid sample is located in the measurement chamber? ON line 3 of claim 8, the phrase “the analyte sensor” should be changed to –the at least one analyte sensor—so as to use the same terminology as recited on line 2 of claim 8. On line 3 of claim 8, the phrase “is adapted to produce” is indefinite since the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
On line 3 of claim 11, the phrase “the partial pressure of CO2” lacks antecedent basis. 
On line 3 of claim 12, the “nominal value” is indefinite since it is not clear what this value is or what this value represents. Is the nominal value a known, expected value of the analyte in the liquid sample? On line 4 of claim 12, the “validity range” is indefinite since it is not clear what this range is or represents. Is the validity range a range of values for the analyte in the liquid sample which the analyte can be?
On line 2 of claim 13, the phrase “the processor device” should be changed to –the processor unit—so as to use the same terminology as recited in claim 1. On lines 2-3 of claim 13, the phrase “the analyte sensor” should be changed to –the at least one analyte sensor—so as to use the same terminology as recited in claim 8. 
On line 4 of claim 14, the phrase “the injection flow” lacks antecedent basis. On line 9 of claim 14, the phrase “the fluid flow data” lacks antecedent basis. On lines 8-10 of claim 14, the phrase “determining the initial temperature of the liquid sample injected into the measurement chamber based on the fluid flow data from the fluid handling system and sample heating data from the sample heater device” is indefinite since it is not clear what constitutes being “flow data” and “sample heating data”. These phrases are generic, and without knowing what specific types of information or measurements to use as the “flow data” and the “sample heating data”, one of ordinary skill in the art would not know how to perform the step of determining the initial temperature of the liquid sample. Not all types of generic “flow data” and “sample heating data” would allow the initial temperature of the liquid sample to be determined. In addition, this phrase is indefinite since it is not clear how the “flow data” and the “sample heating data” are used to determine an initial temperature of the liquid sample. Are values or measurements related to the “flow data” and “sample heating data” input into some type of formula, and then the initial temperature is calculated by solving the formula? Or are the values or measurements related to the “flow data” and “sample heating data” compared to some type of pre-established calibration curve in order to determine an initial temperature of the liquid sample? Claim 14 is also indefinite since the preamble of claim 14 recites “A method for the analysis of biological liquid samples”, but none of the steps of the method serve to perform an analysis of a liquid biological sample. Does the measurement chamber contain one or more sensors which measure a parameter or substance present within a liquid biological sample? 
On line 2 of claim 15, the phrase “the flow rate” lacks antecedent basis. On line 4 of claim 15, the phrase “the heating power” lacks antecedent basis. 
On line 4 of claim 20, the phrase “the validity” lacks antecedent basis. On line 6 of claim 20, the phrase “the injection flow” lacks antecedent basis. On lines 9-10 of claim 20, the phrase “the measurement chamber” lacks antecedent basis. On line 10 of claim 20, the phrase “the fluid flow data” lacks antecedent basis. On lines 9-11 of claim 20, the phrase “determining the initial temperature of the QC-solution injected into the measurement chamber based on the fluid flow data from the fluid handling system and sample heating data from the sample heater device” is indefinite since it is not clear what constitutes being “flow data” and “sample heating data”. These phrases are generic, and without knowing what specific types of information or measurements to use as the “flow data” and the “sample heating data”, one of ordinary skill in the art would not know how to perform the step of determining the initial temperature of the QC-solution. Not all types of generic “flow data” and “sample heating data” would allow the initial temperature of the QC-solution to be determined. In addition, this phrase is indefinite since it is not clear how the “flow data” and the “sample heating data” are used to determine an initial temperature of the QC-solution. Are values or measurements related to the “flow data” and “sample heating data” input into some type of formula, and then the initial temperature is calculated by solving the formula? Or are the values or measurements related to the “flow data” and “sample heating data” compared to some type of pre-established calibration curve in order to determine an initial temperature of the QC-solution? On lines 17 and 20 of claim 20, the “nominal value” is indefinite since it is not clear what this value is or what this value represents. Is the nominal value a known, expected value of pCO2 in the QC-solution? On line 18 of claim 20, the “validity range” is indefinite since it is not clear what this range is or represents. Is the validity range a range of values for pCO2 in the QC-solution which the pCO2 can be? 
Claims 1, 14 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the closest prior art to Aas et al (US 8,728,288), teaches or fairly suggests a method and an apparatus for analyzing an analyte such as pCO2 in a liquid biological sample comprising injecting a liquid biological sample having an initial temperature into an inlet of a measurement chamber using a fluid handling system, heating the injected liquid sample to a target temperature using a thermostatic sample heater device, measuring an analyte in the liquid sample using an analyte sensor, determining the initial temperature of the liquid sample injected into the measurement chamber based on fluid flow data from the fluid handling system, specifically a flow rate of the liquid sample injected into the measurement chamber, and sample heating data from the sample heater device, specifically a heating power applied by the thermostatic sample heater device to establish a target temperature in the measurement chamber under steady flow conditions, and correcting the measurement of the analyte in the liquid sample based on the determined initial temperature.
Claims 2-13 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Higginbotham et al who teach of a temperature control method and apparatus; Aas et al who teach of a flow-through measurement cell with analyte sensors therein; Bataillard et al who teach of a flow cell for calorimetric measurements; Lundsgaard et al who teach of an apparatus for analyzing biological fluids comprising a measuring body and a thermally shielded housing enclosing the body; and Ruether et al who teach of a method for measuring blood gas parameters in a blood sample using an analyzer comprising a temperature adjusted measuring cell. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 11, 2022